435 Pa. 288 (1969)
Loftus, Appellant,
v.
Carbondale.
Supreme Court of Pennsylvania.
Argued April 30, 1969.
June 27, 1969.
*289 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
George I. Puhak, with him Daniel H. Jenkins, for appellant.
James D. Stone, for appellees, submitted a brief.
OPINION BY MR. CHIEF JUSTICE BELL, June 27, 1969:
This is an appeal from the Order of the Court of Common Pleas of Lackawanna County dismissing the plaintiffs' petition for a declaratory judgment. The petition which sought a determination of whether the defendants were legally qualified and legally appointed and legally elected members of the Board of Managers of the Firemen's Pension Fund of the City of Carbondale under and in accordance with the provisions of the Act of 1931, P.L. 932, § 4320, as amended, 53 P.S. § 39320, raised disputed questions of fact. For this reason the petition for a declaratory judgment was properly dismissed. Mains v. Fulton, 423 Pa. 520, 522, 224 A.2d 195; Sheldrake Estate, 416 Pa. 551, 553-554, 207 A.2d 802; Mohney Estate, 416 Pa. 107, *290 109, 204 A.2d 916; State Farm Mutual Automobile Insurance Co. v. Semple, 407 Pa. 572, 180 A.2d 925; McWilliams v. McCabe, 406 Pa. 644, 179 A.2d 222.
Order affirmed.
Mr. Justice JONES and Mr. Justice ROBERTS concur in the result.